
	

114 HR 3338 IH: Justice for Former American Hostages in Iran Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3338
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Duffy (for himself, Mr. Connolly, Ms. DelBene, Ms. Ros-Lehtinen, Mr. Mulvaney, Mr. Amodei, Mrs. Kirkpatrick, Mr. Bishop of Georgia, Mr. Clyburn, Ms. Jackson Lee, Mr. Cole, Mr. Smith of Nebraska, Mr. Ashford, Ms. Kuster, Mr. Sherman, Mr. Poliquin, Ms. Brownley of California, Mr. Weber of Texas, Mr. Kilmer, Mr. Jody B. Hice of Georgia, Mr. King of New York, Mr. Benishek, Mr. Westmoreland, and Mr. Knight) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a fund to make payments to the Americans held hostage in Iran and their immediate
			 family members, who are identified as members of the proposed class in
			 case number 1:00–CV–03110 (EGS) of the United States District Court for
			 the District of Columbia, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Justice for Former American Hostages in Iran Act of 2015. 2.American hostages in Iran Compensation Fund (a)Sense of congressIt is the sense of Congress that ensuring justice for United States victims of acts of terrorism by Iran who hold legal judgments against Iran, and for those who have been denied access to such judgments, is of paramount importance and should be expeditiously addressed.
 (b)EstablishmentThere is established in the Treasury a fund, to be known as the American Hostages in Iran Compensation Fund (in this section referred to as the Fund), for the purposes of— (1)making payments to the Americans held hostage in Iran and their immediate family members, who are identified as members of the proposed class in case number 1:00–CV–03110 (EGS) of the United States District Court for the District of Columbia; and
 (2)satisfying the claims against Iran relating to the taking of hostages and treatment of personnel of the United States embassy in Tehran, Iran, from November 4, 1979, to January 20, 1981.
				(c)Funding
				(1)Imposition of surcharge
 (A)In generalThere is imposed a surcharge equal to 30 percent of the amount of— (i)any fine or monetary penalty imposed, in whole or in part, for a violation of a law or regulation specified in subparagraph (B) committed on or after the date of the enactment of this Act; or
 (ii)the monetary amount of a settlement entered into by a person with respect to a suspected violation of a law or regulation specified in subparagraph (B) related to activities undertaken on or after such date of enactment.
 (B)Laws and regulations specifiedA law or regulation specified in this subparagraph is any law or regulation that provides for a civil or criminal fine or monetary penalty for any economic activity relating to Iran that is administered by the Department of State, the Department of the Treasury, the Department of Justice, the Department of Commerce, or the Department of Energy.
 (C)Termination of depositsThe imposition of the surcharge under subparagraph (A) shall terminate on the date on which all amounts described in subsection (d)(2) have been distributed to all recipients described in that subsection.
 (D)Rule of constructionNothing in this paragraph shall be construed to require a person that is found to have violated a law or regulation specified in subparagraph (B) to pay a surcharge under subparagraph (A) if that person has not been assessed a fine or monetary penalty described in clause (i) of subparagraph (A) or entered in to a settlement described in clause (ii) of that subparagraph for that violation.
					(2)Deposits into fund; availability of amounts
 (A)DepositsThe Secretary of the Treasury shall deposit into the Fund all surcharges collected pursuant to paragraph (1)(A), all contributions collected pursuant to paragraph (3), and any other resources made available pursuant to paragraph (4).
 (B)Payment of surcharge to secretary of the treasuryA person upon which a surcharge is imposed under paragraph (1)(A) shall pay the surcharge to the Secretary without regard to whether the fine or penalty with respect to which the surcharge is imposed—
 (i)is paid directly to the Federal agency that administers the law or regulation pursuant to which the fine or penalty is imposed; or
 (ii)is deemed satisfied by a payment to another Federal agency. (C)Availability of amounts in fundAmounts in the Fund shall be available, without further appropriation, to make payments under subsection (d).
 (3)ContributionsThe President is authorized to accept such amounts as may be contributed by individuals, business concerns, governments, or other entities for payments under this Act and such amounts may be deposited directly into the Fund.
 (4)Other resourcesThe President may identify and use other funds available for compensating claims under this Act and may deposit such amounts into the Fund.
				(d)Distribution of funds
 (1)Administration of fundPayments from the Fund shall be administered by the Secretary of State in accordance with such rules and procedures as the Secretary may prescribe.
 (2)PaymentsSubject to paragraphs (3) and (4), payments shall be made from the Fund to the following recipients in the following amounts:
 (A)To each living former hostage identified as a member of the proposed class described in subsection (b)(1), $6,750 for each day of captivity of the former hostage.
					(B)
 (i)Except as provided in clause (ii), to the estate of each deceased former hostage identified as a member of the proposed class described in subsection (b)(1), $6,750 for each day of captivity of the former hostage.
 (ii)If the estate of a deceased former hostage identified as a member of the proposed class described in subsection (b)(1) has no immediate direct heirs as of the date of the enactment of this Act, amounts from the Fund shall be paid to the heirs at law as determined by the intestacy laws of the State of the deceased former hostage at the time of death of the deceased former hostage.
 (C)To each spouse of a former hostage identified as a member of the proposed class described in subsection (b)(1) if the spouse is identified as a member of that proposed class, $600,000.
 (D)To the estate of each deceased spouse of a former hostage identified as a member of the proposed class described in subsection (b)(1) if the spouse is identified as a member of that proposed class, $600,000.
 (E)To each child of a former hostage identified as a member of the proposed class described in subsection (b)(1) if the child is identified as a member of that proposed class, $600,000.
 (F)To the estate of each deceased child of a former hostage identified as a member of the proposed class described in subsection (b)(1) if the child is identified as a member of that proposed class, $600,000.
 (3)PriorityPayments from the Fund shall be distributed under paragraph (2) in the following order: (A)First, to each living former hostage described in paragraph (2)(A).
 (B)Second, to the estate of each deceased former hostage described in paragraph (2)(B)(i). (C)Third, to each spouse of a former hostage described in paragraph (2)(C).
 (D)Fourth, to the estate of each deceased spouse of a former hostage described in paragraph (2)(D). (E)Fifth, to each child of a former hostage described in paragraph (2)(E).
 (F)Sixth, to the estate of each deceased child of a former hostage described in paragraph (2)(F). (G)Seventh, to the heirs at law of the estate of each deceased former hostage described in paragraph (2)(B)(ii).
 (4)Consent of recipientA payment to a recipient from the Fund under paragraph (2) shall be made only after receiving the consent of the recipient.
				(e)Preclusion of future actions and release of claims
 (1)Preclusion of future actionsA recipient of a payment under subsection (d) may not file or maintain an action against Iran in any Federal or State court for any claim relating to the events described in subsection (b)(2).
 (2)Release of all claimsUpon the payment of all amounts described in subsection (d)(2) to all recipients described in that subsection, all claims against Iran relating to the events described in subsection (b)(2) shall be deemed waived and forever released.
				(f)Deposit of remaining funds into the treasury
 (1)In generalAny amounts remaining in the Fund after the date specified in paragraph (2) shall be deposited in the general fund of the Treasury.
 (2)Date specifiedThe date specified in this paragraph is the later of— (A)the date on which all amounts described in subsection (d)(2) have been made to all recipients described in that subsection; or
 (B)the date that is 5 years after the date of the enactment of this Act. (g)No judicial reviewDecisions made under this Act shall not be subject to review in any judicial, administrative, or other proceeding.
			(h)Tax treatment of payments
 (1)IndividualsIn the case of an individual described in subsection (d)(2) who receives a payment pursuant to this Act, such payment shall not be subject to any tax under subtitle A of the Internal Revenue Code of 1986 (relating to income taxes).
 (2)EstatesIn the case of an estate described in subsection (d)(2) that receives a payment pursuant to this Act, a transfer of such payment by the estate shall not be subject to any tax imposed by chapter 11 of such Code (relating to estate tax) or chapter 13 of such Code (relating to tax on generation-skipping transfers).
 (i)Report to congress on completion of paymentsNot later than 60 days after determining that a law or regulation specified in subsection (c)(1)(B) is terminated or suspended or that amounts in the Fund will be insufficient for the payment of all amounts described in subsection (d)(2) to all recipients described in that subsection by the date that is 444 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress recommendations to expedite the completion of the payment of those amounts.
			
